Case 2:19-cv-13341-MAG-RSW ECF No. 16 filed 01/27/20          PageID.86    Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN


Priorities USA,
             Plaintiff,                           No. 19-cv-13341

v.                                                Hon. Mark A. Goldsmith
Dana Nessel, in her official capacity as          Mag. R. Steven Whalen
Attorney General of the State of
Michigan,

             Defendant.

Sarah S. Prescott (P70510)
Attorney for Plaintiff
105 East Main Street
Northville, Michigan 48168
248.679.8711

Heather S. Meingast (P55439)
Erik A. Grill (P64713)
Assistant Attorneys General
Attorneys for Defendant
P.O. Box 30736
Lansing, Michigan 48909
517.335.7659


      STIPULATED ORDER EXTENDING TIME FOR PLAINTIFF TO
             RESPOND TO DEFENDANT’S COMPLAINT

       The parties hereby stipulate and agree that Plaintiff Priorities USA shall

have an extension of two business days to respond to Defendant’s motion to
Case 2:19-cv-13341-MAG-RSW ECF No. 16 filed 01/27/20          PageID.87    Page 2 of 2




dismiss, including by filing an amended complaint pursuant to Dkt. 13, to January

28, 2020.

      IT IS ORDERED that a response to the complaint will be required from

Plaintiff Priorities USA on or before January 28, 2020.

SO ORDERED.

Dated: January 27, 2020                        s/Mark A. Goldsmith
      Detroit, Michigan                        MARK A. GOLDSMITH
                                               United States District Judge

The parties through their respective counsel, stipulate to the entry of the above
order.

s/Sarah S. Prescott                                  Dated: January 23, 2020
Sarah S. Prescott (P70510)
Attorney for Plaintiff
105 East Main Street
Northville, Michigan 48168
248.679.8711

s/Heather S. Meingast (with consent)                 Dated: January 23, 2020
Heather S. Meingast (P55439)
Erik A. Grill (P64713)
Assistant Attorneys General
Attorneys for Defendant
P.O. Box 30736
Lansing, Michigan 48909
517.335.7659




                                         -2-
